Case 1:14-cv-08012-KBF Document 149 Filed 02/21/20 Page 1 of 2
Case 1:08-cv-10934-LAP Document 2192-1 Filed 02/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

No.08-Civ.-10934-LAP

IN RE 650 FIFTH AVENUE AND THIS DOCUMENT RELATES TO:
RELATED PROPERTIES 4:09-cv-00166-LAP
4:09-cv-00553-L AP
1:09-cv-00564-LAP
1:09-cv-04614-LAP
1:10-cv-01627-LAP
1:11-cv-03761-LAP
1:09-cv-00165-LAP
1:
1:
1:
1:
1:
1:

 

12-mc-00022-LAP
14-cv-09652-KBF
12-mc-00021-LAP
12-mc-00020-LAP
12-mc-00019-LAP
13-mc-0007 1-LAP
1:13-cv-01825-LAP
1:13-cv-01848-LAP
1:14-cv-08012-KBF
1:10-cv-02464-LAP
1:09-cv-04784-LAP
2:17-cv-00959-LAP

 

 

 

 

ORDER GRANTING MOTION OF PETER LIVINGSTON, DEBORAH KOPLOVITZ
AND ANDERSON KILL P.C. FOR LEAVE TO WITHDRAW

This case came before the Court on February 12, 2020 on motion of Peter
Livingston, Deborah Koplovitz and Anderson Kil! P.C. for leave to withdraw as counsel
for Defendants Assa Corp. and Assa Co. Ltd. (ECF 2131). The Court having reviewed
the motion, together with the Court file; having heard argument of counsel; and having
considered the applicable law and rules, hereby orders as follows:

1. The motion of Peter Livingston, Deborah Koplovitz and Anderson

Kill P.C. for leave to withdraw as counsel for Defendants Assa Corp. and Assa Co. Ltd.

docs-100236259.1

 

 

 
Case 1:14-cv-08012-KBF Document 149 Filed 02/21/20 Page 2 of 2
Case 1:08-cv-10934-LAP Document 2192-1 Filed 02/21/20 Page 2 of 2

(ECF 2131) is granted, they are hereby relieved of any and all further duties and
responsibilities for Assa Corp. and Assa Co. Ltd.
SO ORDERED

February 21, 2020

     
  

ka, U.S.D.J.

 

Loretta A. Pres

does-100236259.1

 

 

 
